Case 2:18-cv-01844-GW-KS Document 667 Filed 05/15/20 Page 1 of 2 Page ID #:44967



 1    COOLEY LLP                             COOLEY LLP
      HEIDI L. KEEFE (178960)                MICHAEL G. RHODES (116127)
 2    (hkeefe@cooley.com)                    (rhodesmg@cooley.com)
 3    MARK R. WEINSTEIN (193043)             101 California Street, 5th Floor
      (mweinstein@cooley.com)                San Francisco, CA 94111-5800
 4    MATTHEW J. BRIGHAM (191428)            Telephone: (415) 693-2000
 5    (mbrigham@cooley.com)                  Facsimile: (415) 693-2222
      3175 Hanover Street
 6    Palo Alto, California 94304
 7    Telephone: (650) 843-5000
      Facsimile: (650) 849-7400
 8

 9    Attorneys for Defendants
      FACEBOOK, INC., WHATSAPP INC.,
10    and INSTAGRAM, LLC
11

12                       UNITED STATES DISTRICT COURT
13                     CENTRAL DISTRICT OF CALIFORNIA
14                                WESTERN DIVISION
15
      BLACKBERRY LIMITED,                    Case Nos. 2:18-cv-01844-GW-KSx;
16                                           2:18-cv-02693-GW-KSx
                    Plaintiff,
17
           v.                                NOTICE OF
18                                           SUPPLEMENTAL AUTHORITY
19    FACEBOOK, INC.,
      WHATSAPP INC., and
20    INSTAGRAM, LLC,
21
                    Defendants.
22

23

24

25

26

27

28
                                                                CASE NO. 2:18-CV-01844-GW
                                                                NOTICE OF SUPP. AUTHORITY
Case 2:18-cv-01844-GW-KS Document 667 Filed 05/15/20 Page 2 of 2 Page ID #:44968



 1         Defendant     WhatsApp      Inc.    respectfully     submits     this     notice     of
 2   supplemental authority regarding the Federal Circuit’s recent § 101 decisions in
 3
     Elec. Commc’n Techs. v. ShoppersChoice.com, No. 2019-1587, --- F.3d ----,
 4
     2020 WL 2479692, at *2 (Fed. Cir. May 14, 2020), and Cisco Sys. v. Uniloc 2017,
 5
     No. 2019-2048, 2020 WL 2465483, at *1 (Fed. Cir. May 13, 2020), which are
 6
     attached hereto. (See Dkts. 540-1 (motion for summary judgment of invalidity of the
 7
     ’236 patent under 35 U.S.C. § 101), 633, 659, 662, 665.)
 8

 9    Dated: May 15, 2020                     COOLEY LLP
10
                                              /s/ Heidi L. Keefe
11                                               Heidi L. Keefe
12                                            COOLEY LLP
13                                            HEIDI L. KEEFE (178960)
                                              (hkeefe@cooley.com)
14                                            MARK R. WEINSTEIN (193043)
15                                            (mweinstein@cooley.com)
                                              MATTHEW J. BRIGHAM (191428)
16                                            (mbrigham@cooley.com)
17                                            3175 Hanover Street
                                              Palo Alto, CA 94304-1130
18                                            Telephone: (650) 843-5000
19                                            Facsimile: (650) 849-7400
20                                            COOLEY LLP
21                                            MICHAEL G. RHODES (116127)
                                              (rhodesmg@cooley.com)
22                                            101 California Street, 5th Floor
23                                            San Francisco, CA 94111-5800
                                              Telephone: (415) 693-2000
24                                            Facsimile: (415) 693-2222
25
                                              Attorneys for Defendants
26                                            FACEBOOK, INC., WHATSAPP INC.,
27                                            and INSTAGRAM, LLC
28
                                                                          CASE NO. 2:18-CV-01844-GW
                                               1                          NOTICE OF SUPP. AUTHORITY
